Citation Nr: 1722745	
Decision Date: 06/20/17    Archive Date: 06/29/17

DOCKET NO.  13-03 207	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for bilateral hearing loss disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Keninger, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1981 to February 1984.

This matter comes before the Board of Veterans' Appeals (Board) from a May 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.

A Supplemental Statement of the Case (SSOC), issued by the RO in May 2016, continued to deny service connection for bilateral hearing loss.


FINDING OF FACT

The Veteran's hearing loss is not shown to be causally or etiologically related to any disease, injury, or incident in service, was not continuous since service, and was not shown to a compensable degree within one year of service.


CONCLUSION OF LAW

The right ear hearing loss disability was not incurred in active service and may not be presumed to have been incurred therein. 38 U.S.C.A. §§ 1112, 1113, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.385 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Notify and Assist

With respect to the Veteran's claim decided herein, VA has met all statutory and regulatory notice and duty to assist provisions. See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326; see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).




II. Service Connection 

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active service. 38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a). Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability. Holton v. Shinseki, 557 F.3d, 1362, 1366 (Fed. Cir. 2009).

Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities are presumed to have been incurred in service if they manifested to a compensable degree within the first year following separation from active duty. 38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

The Board must analyze the credibility and probative value of the evidence, account for the evidence it finds persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the Veteran. Kahana v. Shinseki, 24 Vet. App. 428, 433 (2011). This includes weighing the credibility and probative value of lay evidence against the remaining evidence of record. See King v. Shinseki, 700 F.3d 1339 (Fed. Cir. 2012); Kahana, 24 Vet. App. at 433-34. A lay person is competent to report to the onset and continuity of his symptomatology. Id. at 438. Moreover, lay evidence may be competent and sufficient evidence of a diagnosis or nexus if (1) the particular condition at issue is the type of condition that is within the competence or common knowledge of a lay person, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional. Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007). The Board must determine on a case-by-case basis whether a particular condition is the type of condition that is within the competence of a lay person. See Kahana, 24 Vet. App. at 433, n. 4.

A Veteran bears the evidentiary burden to establish all elements of a service connection claim, including the nexus requirement. Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009); see also Walker v. Shinseki, 708 F.3d 1331, 1334 (Fed. Cir. 2013). In making its ultimate determination, the Board must give a Veteran the benefit of the doubt on any issue material to the claim when there is an approximate balance of positive and negative evidence. Fagan, 573 F.3d at 1287 (quoting 38 U.S.C.A. § 5107(b)).

The Veteran contends that he has bilateral hearing loss that he attributes to exposure to acoustic trauma during service, including exposure to artillery and small arms fire and trucks. He indicated he did wear ear protection while in service.

For the purpose of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz (Hz) is 40 decibels or greater; or when the auditory thresholds for at least three of these frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent. 38 C.F.R. § 3.385.

The Veteran meets the requirements of a hearing loss disability for VA purposes. On the authorized VA audiological evaluation in June 2011, puretone thresholds, in decibels, for the Veteran's ears were as follows:


HERTZ

500 Hz
1000 Hz
2000 Hz
3000 Hz
4000 Hz
RIGHT
25
30
30
25
30
LEFT
25
25
30
35
35

The Veteran's speech recognition score was 100 percent in both ears.

Hearing loss is a chronic disease listed under 38 C.F.R. § 3.309(a); therefore, the presumptive service connection provisions of 38 C.F.R. § 3.309(b) based on chronic in-service symptoms and continuous post-service symptoms apply. Walker, 708 F.3d at 1331.
Service treatment records (STRs) do not reflect any complaints, treatments, or diagnoses of right ear hearing loss. The Veteran had essentially normal hearing when he entered service. The audiometric testing results at the Veteran's exit examination showed pure tone threshold levels, in decibels, for his right ear were as follows:


HERTZ

500 Hz
1000 Hz
2000 Hz
3000 Hz
4000 Hz
RIGHT
10
5
10
15
10
LEFT
5
5
10
15
15

The Veteran first reported hearing loss in 2001, approximately 17 years after his discharge from service. As a result, service connection for bilateral hearing loss cannot be presumed, as there is no competent evidence of sensorineural hearing loss within one year following service discharge.  .

There is also not evidence of continuity of symptomatology. Although the Veteran reported exposure to loud and constant noises during service, the STRs do not indicate any complaints of hearing loss in service, and at his exit examination, the Veteran's hearing was assessed as normal. Furthermore, the Veteran reported he first began noticing hearing loss in 2001, approximately 17 years after discharge from service.

When a Veteran is found not to be entitled to a regulatory presumption of service connection for a given disability, his claim must still be reviewed to determine whether service connection can be granted on another basis. See Combee v. Brown, 34 F.3d 1039, 1043-44 (Fed. Cir. 1994). As such, the Board will adjudicate the claim on a theory of direct entitlement to service connection.

The Veteran is competent to report being around loud noises in service. The Veteran specifically cited his exposure to small arms and artillery fire, as well as trucks, and the Board finds these incidents in service to be credible examples of acoustic trauma in service.

However, the Board finds no nexus between the in-service acoustic trauma and the Veteran's current hearing loss. The Veteran was afforded a VA examination in June 2011 and April 2012 to determine the nature and etiology of his hearing loss. The examiner opined at the June 2011 examination that the Veteran's current hearing loss was less likely than not attributable to service because the STRs indicate his hearing was normal when he was discharged from service, and "[n]oise only affects hearing when it occurs and does not have a continuing or progressive effect." In April 2012, the VA examiner also opined the Veteran's bilateral hearing loss was less likely than not incurred in or aggravated by an in-service injury, event, or illness, because the hearing loss tests showed mild hearing loss, and because it was first noticed approximately 17 to 20 years after the Veteran was discharged from service, the hearing loss was most likely caused by age or health. Absent a nexus between the in-service acoustic trauma and the Veteran's current hearing loss, service connection cannot be granted. 

In reaching the above conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine. However, that doctrine is not applicable where, as here, there is not an approximate balance of positive and negative evidence on any aforementioned theory of entitlement. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990). Thus, the claim must be denied.


ORDER

Entitlement to service connection on a presumptive and a direct basis for bilateral hearing loss disability is denied.


____________________________________________
A. P. SIMPSON 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


